DETAILED ACTION
This Office Action is in response to the communication(s) filed on 7/01/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kimoto et al. (US 2016/0146159 A1), in view of Novacoski et al. (US 6,443,629 B1).
	Regarding claim 1, Kimoto discloses a sealing valve (fig. 2, 3, 4) for a fuel vapor processing apparatus provided in a vehicle (Fig. 1), the vehicle including an internal combustion engine (14) and a fuel tank (15), the fuel vapor processing apparatus including a canister (34) configured to adsorb evaporated fuel evaporated in the fuel tank (15), the sealing valve (38, Fig. 1, 2, 3, 4) configured to be provided in a purge pipe (31, 31b) that connects the fuel tank (15) to the canister (34), the sealing valve (38) comprising:
a housing (52);
a valve guide (56) configured to convert a rotational force of an actuator (motor 54/71) into a propulsive force and to move back and forth relative to the housing (see at least fig.s 2-4);
a valve (58) connected to the purge pipe (31, 31b, 63, 64; 63 is the inflow connected to 31 coming from the fuel tank and 64 is the outflow connected to 31b going to the canister) and configured to engage with and to slide on the valve guide to open and close a sealing passage of the housing (paragraph 0073, fig. 2-4);
and a valve-side spring (60) sandwiched between the valve guide (56) and the valve (58) and configured to bias the valve in a direction to close the sealing passage (Fig. 2-4), wherein
the valve-side spring includes a wire element that is in a spiral form and has outer wire portions located at both ends in an axial direction, respectively (see at least fig. 2-4),
Kimoto appears silent as to wherein the spring is closed and grounded (flat with the adjacent strand portion in line contact with each other in circumferential direction).
	Novacoski discloses a helical spring made from wire having considerable pitch along the bulk of the spring that is closed and ground flat (see at least column 3, lines 24-34, fig. 7).
	It would have been obvious to a person having ordinary skill in the art to modify the reference of Kimoto to having the helical spring closed and ground flat as in Novacoski in order to ensure stability while the spring is being used and prevent wanted movement.
	For clarity, Kimoto as modified by Novacoski further discloses wherein each of the outer wire portions has an outer surface located at a distal end in the axial direction and defining a flat surface (hence grounded) that is orthogonal to the axial direction, a pitch between the outer wire portion and an adjacent wire portion, which is adjacent to the outer wire portion, is smaller than a pitch between regular wire portions of the wire element (see at least column 3, lines 24-34, fig. 7), which are other than the outer wire portion and an adjacent wire portion, in at least one end of the valve-side spring in the axial direction, and the outer wire portion and the adjacent strand portion are in line contact (hence closed) with each other in a circumferential direction (see at least column 3, lines 24-34, fig. 7).
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747